 354DECISIONSOF NATIONALLABOR RELATIONS BOARDTesoroPetroleumCorporationandInternationalUnion of Operating Engineers,Local No. 330,AFL-CIO. Case 27-CA-2887July 29, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSEngineers,Local No. 330, AFL-CIO, hereincalled theUnion, withrespect to certain actionsof Respondent whichchanged"operators"to "shift foremen."The answer, asamended,admits some and deniesotherfactual allegationsof the complaintbut denies any violationof the Act. Thecomplaintwas based on a chargefiled by the Union onFebruary 9, 1970.All partiesappeared at the hearing,were given fullopportunityto participate,to argue orally,and tofile briefs.Briefswhich havebeencarefullyconsidered were filed onbehalf of the GeneralCounsel,Respondent, and Union.On March 26, 1971, Trial Examiner Richard D.Taplitz issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in certain unfair labor practices alleged in thecomplaint, as set forth in the attached Trial Examin-er'sDecision.Thereafter, the General Counsel andthe Charging Party filed timely exceptions to the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Boardhas consideredthe TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Trial Examiner: This case wastried at Newcastle,Wyoming, on December 15 and 16,1970.The complaint,dated August27, 1970,as amendedon September 24 and December 15, 1970,alleged thatTesoro Petroleum Corporation,herein called Respondent,violated Section 8(a)(5) and(1)of the National LaborRelations Act,as amended,by failing to meet its duty tobargainwith the InternationalUnion of OperatingIThe full description of the unit was: "All operating,processing,maintenance,chemistry and instrument employees at the Newcastle,Wyoming refinery operated by (the employer),including truckdriverswhose principal duties are on the premises of the Newcastle refinery inconnection with refining,maintenance and regular construction work,exclusive of sales employees,clerical employees,administrative employees,192 NLRB No. 56IssuEsWhether Respondent violated Section 8(a)(5) and (1) oftheAct byunilaterally assigning supervisory duties tobargaining unit employees known as operators,therebyremoving those operators and the work they performedfrom the bargaining unit.Upon the entire record of the case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,a Delaware corporation, explores for andrefinespetroleum.Itoperates a refinery at Newcastle,Wyoming,herein called the refinery.Respondent annuallysells products valued in excess$50,000 which are shippedfrom the refinery directly to locations outside the State ofWyoming,and is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and(7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The SettingOn May 13,1953,the National Labor Relations Board,after an election conducted under the supervision of theRegional Director for Region 27, certified the Union as theexclusive collective-bargaining representative of the em-ployees at the refinery in a unit consisting of operating,processing,and maintenance employees.'At that time therefinerywas owned by Sioux Oil Company.From thenuntilthepresent,successive contracts covering saidemployees have been in effect or negotiations for suchcontracts have been in progress.Through a series ofmergers and names changes,Respondent became theowner of therefinery.2At the time Respondent assumedthe operation of the refinery, a contract was outstandingwith the Union which was effective through December 31,technical employees,temporary construction workers, truckdrivers engagedin over-the-road driving and city delivery and all supervisors as defined inthe Act."2About January 26, 1968,Sioux Oil Company merged with TesoroPetroleum Corporation,a Delaware corporation,and Intex Oil Company, aCalifornia corporation.The corporation surviving the merger was Intex Oil TESORO PETROLEUM CORP.1969. Respondent gave effect to that contract, assumed itsobligations, and continued to recognize the Union as thecollective-bargaining agent for the employees in the unit.Respondent engaged in substantially the same businessoperations formerly engaged in by Sioux at the refinerywith substantially the same employees and supervisors ashad been employed by Sioux. Prior to the expiration of thecontract on December 31,1969, Respondent and the Unionbegan negotiations toward a new contract. These negotia-tions led to a 3-year collective-bargaining agreement, whichbecame effective January 1, 1970. It was executed by theUnion on May 12 and Respondent on June 4, 1970.Respondent's normal crew at the refinery is approximate-ly 41 persons. About 21 of these people are engaged in theactual operation ' of the refinery while the other 20 areengaged in the maintenance of equipment. Prior toFebruary 6, 1970 (the date that employeesclassified asoperatorsweremade, shift foremen), the operationspersonnel were divided into, the following classifications:operators, stilimen number 1, number 2, and number 3,helper-pumpers, loaders, and shift breakers who couldinterchangewith any of the other categories. Themaintenance crew contains such classifications as welders,instrument electricians, pump repairmen,testers,ware-housemen, and maintenancemen. None of the maintenancecrew positions are involved in this proceeding, as the soleviolation of the Act alleged relates to Respondent's actioninmaking the operators (there were four in number)supervisors.The refinery is on a continuous - 24-hourschedule.The operation crews rotate on a three-shiftschedule and cover the refinery at all times. Themaintenance crew on the other hand only works on thedaylight shift Prior to February 6, no supervisors were onduty, at the refinery from 5 p.m. until 7 a.m. During suchtimes, the refinery was normally manned by an operator, astillman number 1, a stillman number 2, and a helper. Theoperator would spend most, of his time watching the controlboard in the operations room which contained thetemperature gauges and other instrumentation needed todetermine whether, the refinery was operating properly. Inaddition, some of the operator's time would be, spent inphysically inspecting the refinery to check on pumps andother equipment. When he was away from the board, hisposition would be filled by stillman number 1. When theoperatorwas on - the board, he could make certaincorrections indicated by the instruments through controlson the board itself. However, certain corrections could onlybe made away from the board in various parts of therefinery. The operator would send the sillmen number, 1,number 2, and the helper-throughtout the refinery to do thework that, was required. Though the operators did to somedegree -direct the work force, neither, Respondent nor theUnion considered, them to be supervisors and the categoryCompany whose name was changed to Tesoro Petroleum Corporation, aCaliforniacorporation.AboutMarch 3, 1969,TesoroPetroleumCorporation, a California corporation, merged with and into TSO Corp., aDelaware corporation,the name of which corporation,was changed toTesoro Petroleum Corporation,'a Delaware corporation,theRespondentherein.3Respondent's negotiating team consistedof LaborCounsel Hugh M.Smith,PlantManager`FrancisWilson,and Manager of Refining JohnTagharmo The Union's negotiating committee consisted of'NegotiatingCommittee Chairman Dennis Fuller,Drew Jackson, Bill Cattles, Albert355of operator was included in the collective-bargainingagreement.B.The Creation of the Shift Foreman ClassificationAfter Tesoro assumed operation of the refinery, the plantmanager, Francis Wilson, and the manager of the refining,John Tagliarino, discussed various ideas- for, making theoperation more efficient. They considered-the-possibility -ofcreating shift supervisors who would be responsible fordirecting the work of, ,the other employees on the shift.During 'two- out of the three shifts, there were nosupervisory personnel on duty at the refinery. They agreedthat the logical persons to select-for such shift supervisors(sometimes called shift foremen) were the operatorsbecause of their qualifications and experience. The=matterwas then discussed with officials of Respondent from itsTexas headquarters and withHugh M. Smith, Respondent'slabor counsel. It was decided that before such a changecould be made, it would have 'to be-negotiated with theUnion. It was further decided that as the contract did notexpire until December 31, 1969, Respondent would waituntil the contract was open for negotiations 'and at thattime a proposal would be made to the Union to see if sometype of reorganization could be worked out. It was alsodecided, that no proposals would be made to the Unionunless the operators themselves-, felt that the idea couldwork.By letter dated October 1, 1969, Tesoro notified the Unionof its intention to modify, or terminate the contracts,requested early negotiations, and suggested that the Unionsubmit proposed changes in advance of the meeting so thatRespondent could prepare and' present counterproposals.After further written correspondence, a negotiating-sessionwas held at the refinery on October 30, 1969.3 The Unionsubmitted some initial requests which were reviewed byRespondent. There —was some general, talk about the needfor supervision, but. nothing .was said about the proposedchange of status for the operators. A second ' meeting wasscheduled and held,at the refinery at 10 aim. on December9,- 1909.4 In the interval between the two meetings, onNovember 12, 1969, Respondent had submitted to theUnion,certain counterproposals. In these counterproposalsthe classification of operator was- listed witha wage rate.The. meeting of December 9, 1969, recessed at noon to meetagain at 2 p.m., with no mention having been made of theoperator issue.During the recess, company representatives calledtogether, the employees who were classified as operatorsand for the first time discussed with them the possibility-oftheir becoming supervisors .5 None of the members of. theUnion's negotiating committee were present at this meetingthough Russell Davis, president of the Union, was there asGronery, and FredCarr.'4Attended by thesame personsexcept that Dale Moody, Internationalrepresentative for the International- Union of Operating Engineers, alsoappeared on behalf of the Union.5 Smith,' Wilson, Tagliarino, and Plant Superintendent Jacob Roll werepresent for Respondent. The operatorswere RussellDavis, George Curtis,Duane Lamb, Lloyd Schneider (who was fillingin asan operator for W. A.Tanner, who was on, sick leave of absence), and W. A. Tanner (who,though on sick leave of absence,was attending this meeting). 356DECISIONSOF NATIONALLABOR RELATIONS BOARDone of,the operators. One of Respondent's representativestold the operators that management was considering, the-possibility ofmaking the position of operator into asupervisory., position,-because, they^,thought thatwouldimprove efficiency. He said that, if the plan were carriedunit -and put on a monthly salary, and, that it would be apromotion to, management level with an increase,,in' wagesand, many benefits., He asked the operators for theirreaction and what they thought about the idea.` Some of theoperators said that the problem was that they had a-lot ofresponsibility but that the Company wouldn't back them up.Tagliarino- replied that they would have the same duties butthat they would have more responsibilities, they would 'havesupervisory status with the right to hire and fire, and theCompany would back,them up. Tagliarino was asked whatthe salary would be and he replied that he.could not discussmoney at thistime,that the - whole matter had, to benegotiated with the Union. All of the' operators, exceptRussellDavis,, agreed that around-the-clock supervisionwould, improve efficiency.=They,added that it would onlyimprove the situation if Respondent was, able to back' uptheir decisions. 'IAfter the meeting with the operators, Respondent'snegotiators went back 'to the bargaining session with theUnion. Smith,_ on, behalf of Respondent, told' the' unionrepresentatives that the wCompany had talked to theoperators about the possibility of making them supervisors.He added that she wasn't bargaining' individually With theoperators, but was-just feeling them out to see-what they'thought of moving into that sort of position. Smith 'thensupervisors.' The union officials asked— whether the operatorswould leave the bargaining unit,` and -Smith ' repliedthat, if tbe,change were made, they would be out'of the unit.The union representatives asked who would fill- theoperator positions and-the company representatives repliedthat there would ,be no .such positions remaining. TheUnion then asked what would happen if none of' the fouroperator' accepted 'the position., Smith"replied that-fourpeople-would be brought in to fill the position from theoutside and the employeeswho'weie then operators wouldhave to bump back to such positions as stillmatt number' 1and, take- cut. The company representatives explained thatthe--change would provide' greater efficiency' and the unionrepresentativesobjected on the ground that it would reducetheir unit. The Company asked the Union to consider theproposal 'and to come up-with some alternatives if they hadany valid objections. The Union asked for ' time to thinkabout it and the, discussion went on to other "matters. OnDecember 26,.1969, Smith, wrote 'to Fuller and gave him aredrafting-of proposed articles."None of the job- classifica-tions werespecified in'that document.' ' 'The negotiator'smet againon January 13 and continuedthe discussionwith respect to the operators. Moody, for theUnion, proposed an alternate, plan, under which, ,theoperatorswould remain in the bargaining unit and theUnion but still have supervisory— duties.Respondent6The,same parties were presentexcept for,DrewJackson, who did notattend the meetings,on January 13 or 14, 1970.'7 Smith,Wilson, 'Tagharmo, `and Roll were present for Respondent; theanswered that a man could not wear two hats, his allegianceshould be. with either management or 'the Union and- thatthe operators couldn't live in both places and do a good job.Moody offered Smith the names of companies where such aprocedure- had been in operation but Smith' showed nointerest.There was some discussion of the legality of thesupervisors remaining in the bargaining unit and Smithsuggested that union counsel submit something to Respon-dent on that question. Smith never received a legal memofrom union counsel. Moody then offered to sign a letter ofintent under which Respondent for a 6-month trial periodwould keep the operators'" in the bargaining unit eventhough they would be'supervisors. Respondent expressed alack of interest but said that it would take the proposals tohigher mangement before answering.The parties met again on January 14. The Respondenttold-the Union that the head-office had rejected the Union'scounterproposals. -Moody asked what Respondent 'pro-posed to do with the operators and was informed 'thatRespondent planned to go forward with their proposal' onFebruary 1, 1970. The Union strenuously objected on'theground that-the four operators"were the'key people whoknew all the jobs in the' plant and that their removal fromthe bargaining unit would seriously hurt'the 'Union duringany strike. Smith denied any intention, to weaken `theUnion' A union negotiator asked if the Company 'wouldhire 'someone off" the street to fill' the positions if theoperators didn't accept them and Smith replied that theywoul'd` ' hire someone to take those positions. Smithexplained in detail the reasons that he thought thepromotion to the operators to supervisors would increasethe plant's efficiency. The Union once,again asked that`theoperators be, permitted to remain in the unit.,,The Companyrejected the request but stated that, if the operators refusedthe position; 'they would be permitted to' bump down tostillman'nuinber 1, even if it meant thatsome employees onthe-bottom of the bumping ladder had to be laid off. Fullerfor the Union said that they should have another meetingbefore the plan went into effect on February 1 and Smithreplied that the schedule before 'then was full. The Unionwas' insistent on 'another meeting, however, and Smithagreed" tomeet once- again 'on January' 26, 1970. Themeeting'closed about 4 p.m,''At 5 ° p.m. the same day, Respondent called the operatorstogether once agam.7 The operators 'were told what hadbeen', said' to theUnion' and were offered the job ofsupervisors. They -were told they would have full authorityto control their shifts. Tagliarino said that the Companyhad "firmed up its ideas concerning going ahead-with, thesupervisory, positions and that he wanted to find oi4 which'operators would be interested: Some of the operators askedTagliarino about the authority` they, would have and hereplied that they would have authority 'to fire anybodyunder them who they,felt was not doing the job and themanagement,would back up the operators 100percent'andhonor their decisions. Tagliarino. then' asked for- theiropinions, Russell Davis, who was president of the Union,said that he couldn't see what management would gainoperators were Russell, Davis— George Curtis, Duane Lamb, and LloydSchneider. Tanner, was not present as it was understood that he intended toretire and that Schneiderwould fill hisposition. TESORO PETROLEUM CORP.except to break the back of the Union by removing fouroperators from the unit while they were doing the samework they had in the past. Tagliarino replied that he didn'tthink the Union would be hurt and described the increasedefficiency.Davis went on to say that the Company waspassing the buck and would find fault with the fouroperators for everything that went wrong and that he wasn'tinterested in the job. Tagliarino said that, if he wasn'tinterested, it would be best that he left the meeting and hedid leave. The other operators said that if related matterswere satisfactory, they would be interested in the position.Respondent then offered the operators $800 a month.8 Theoperators asked for time to think it over. Curtis said thatthere was a union meeting .that evening and asked,whetherRespondent would object if he discussed it with Union.Respondent's representatives stated that it was his decisionand the Company had no objection.On January 16, 1970, Wilson met again with theoperators. The operators were.Lamb, Shneider, Curtis, anda shift breaker named Dean Wright, who -was offered thesupervisory position for the first time at this meeting. Therewas a further discussion about management backing up thesupervisors and improvements in the line of communica-tions.The four operators then stated that they were notsatisfied with the $800 a month offer and they thought that$825 a month should be considered. Each indicated that hewould take the position, for that, salary. Wilson told themWilson discussed the matter with Tagliarino and it wasdecided to- go along with $825 per month demand. OnJanuary 20, 1970, Wilson-told each of the operators 9 of thedecision and each of them accepted the supervisoryposition. On January 19, 1970,- Smith wrote to the Unionenclosing an mtergrated copy of Respondent's proposals.There was no classification in the wage scale for operators.A few days later, Curtis called Wilson and told him that hehad decided against taking the position because there werehard feelings, among the union. personnel. Wilson said thathe thought Curtis would make a good supervisor and askedhim to reconsider.- Sometime later, Roll went to Curtis'house and asked him to reconsider. On January 26, beforethe scheduled meeting with the Union, Wilson asked Curtisto talk it over with him and Curtis asked whether he couldhaveMoody, the, International representative for ' theUnion, present with him. The meeting was held on the26th, at which time Moody' told Curtis that the Uniondidn'tobject to his taking the position.- Curtis thenaccepted the job.'On January 23,1970, Wilson and Roll had a conversationwith Stillman Number 1 Dennis Patton. Wilson told himthatone of , the operators wasn't interested in thesupervisory position and asked whether he was. Wilson toldhim that there would be a big increase in pay, that-lie wouldhave the same duties that the operators had, that he wouldbe on the board and would step outside to check things, and8At that time, Davis, according to his testimony, was making somethingless than $800 a month and Schneider, according 'to his testimony, wasmaking approximately $650 a ' month. The contract which expired' onDecember 31, 1969, provided for straight time pay of. $3.66 for the 4 to' 12shift; $3.74 for the 12 to 8 shift; and $3.82 for the 8 to 4 shift with greateramounts for overtime.9Lamb, Schneider, Curtis, and Wright.357that he would be in ,charge of the other men,on the shift.Dennis said that he wouldn't be a scab ,and he would notcommit himself at that time. Either Wilson or Roll toldDennis that the Company definitely would like to haveoperators take jobs as shift supervisors if at°-all possible, thatthey needed more supervisors, and that '.the Companywould have shift, supervisors, whether they- carne, fromwithin or without the plant.loNegotiators for Respondent and the Union met again onJanuary 26, 1970. Moody asked Smith if he had been intouch with the, plants he had named thathad supervisors inthe bargaining unit and, Smith replied that he had not. TheUnion took the position, that it would be willing to sign aletter of intent to allow 'fora 6-month trial but Respondentwould not go along. After quite a,bit of discussion, theRespondent's, representatives. said that the plan would gointo, effect on February 1. The union representatives thensaid that they would go to the Labor Board. Smith repliedthat the Company was firm-on the matter and that going tothe Labor Board would probably be the only way that itwould ever be settled. On January 27, 1970,'the parties metagain. There was no discussion concerf}ing,.the creation ofthe shift foreman position except that Respondent notifiedthe Union that the date for the change was extended fromFebruary .1 to February 6 because the latter date was theend of, the pay period.On February 6, 1970, the change did go into effect.During the following week, the plant was closed because ofa power failure and it did not-reopen until'February 23: OnFebruary 27, the new shift foremen-had',their salary raisedto $870 a month because of changes in standards set by theDepartment of Labor under the-Fair Labor Standards Act.Though the change was made on February6;'the partiescontinued to correspond and to hold negotiatingsessionsafter that time. Though the negotiations dealt primarilywith, matters unrelated to the shift foremen, that issued didarise on several occasions. Thus on March 13,,1970, P. H.McCarthy, Jr., one of the Union's-attorneys, wrote to Smithproposing a contract clause under, which bothmanagementand employee responsibilities could be assigned to the sameperson and specifically stating that operators 'could begiven additional managerial duties. Byl'etter dated'April 1,1970, Smith rejected the proposal. At one of the negotiatingsessions, the Union proposedcompulsory arbitration of theoperator issue and the Company refused. The subject ofcheckoff was discussed at some of the negotiatingsessionsand on April 24, 1970, Smith wrote the Union saying thatthe Company would, agree to checkoff lithe Union"agreesto our proposals as they otherwise presently'exist" and ifthe contract was concluded on or before. May 1. Though ' afinal contract was not executed by, the Union until May 12(and by the Respondent-on` June 4, 1976), it did whensigned contain a checkoff clause.' In the latter part of April1970, the Union requested that -a change be made in theseniorityclauseso that 'instead' of the shift foremen10Thisfinding isbasedon the creditedtestimonyof Roll.Patton'stestimonyin substancecorroboratedRoll's except that,,according toPatton,Wilson said that theywould have supervisors no matterwhat theUnion ' decided orsaid.'Whetheror notthe` union'was specificallymentioned, itwas iinplicit.from'-Roll's testimony that the Union could notinfluenceRespondent in its decision to have shift supervisors. 358DECISIONSOF NATIONALLABOR RELATIONS BOARDretaining seniority in the bargaining unit for 6'months, theyretained such seniority for only-120 days.On April 30, 1970,Smith.wroteto the Unionaccepting that proposition andthe contract which was-'ultimately signed stated if anemployee accepts a, supervisory position and' stays in it formore than 120days,he shall lose his seniority with respectto the bargaining unit."The contract as signed did not'contain a wage classification for operators.C.The ShiftForemen'sDutiesThe, shiftforemen perform all of the duties previouslyperformed _by'the operators.,-Though theshift foremenspent- a larger percentageof their , ,time away from thecontrolboard inspectingtheplant,the amount ofinspection that was necessary was left up to&their discretion.Along with the work thatthese menhad alwaysperformed,theywere assigned additional responsibilites. The shiftforemen and;the employees were notified in writing of thenew supervisory responsibilitiesof the shiftforemen. AboutFebruary. 6, 1970,the shift-foremen weregivenadocumentwhich read as follows:RESPONSIBILITIES -OF SHIFT FOREMENI.,To employees:A.Consult with,assist in training of new employeesand to trainregular employee for, upgrading of jobpositions.B. -Consult withemployeesas to job performanceevaluation=-deficiencies,merits,attitudes, etc.C.Make .yourself or higher authority available forconsideration of suggestionsas to job safety, efficiency,changes ofprocedure;and to evaluate such suggestionsfor higher authority.-D. , Adjust grievancesof,employees at initial stage.2.To employer:A.To evaluate job performanceof, subordinatesand to consultwith higherauthority asto same.B.Recommend necessityfor additionalemployeesor advisability in reduction of work,force..C.Proper utilization of the workforce for maxi-mum,efficiency.D.Trainingof all, -employees for multiple jobcapability.E.Maintain good morale among work force; andeffective use of disciplineand, disciplinary procedures.3.Authority:`A 'Effectivedecisions as ,, to final employment of,applicantsfor employment.B. _Adjustment of grievanceslof employees or within'limitation,of effective laboragreement.-C.To_ rewardFordisciplineotheremployees,including issuance of,letters,of merit or reprimand.D.Assign employeeswithin theirjob, capability tovariousduties of shift requirement.E.Effectiverecommendationswith respect tohiring,transfers(from classification),suspensions, lay-off, recalls,promotions,discharge.Comment:Your Company'recognizes the, absolutenecessity for,front,line supervision.It recognizes that pressures upon11Fuller,Patton,Davis and Downing.you will be from both above and below. It is a difficultposition and one requiring the quick andeffective use ofindependent judgment.It requires discretion,tact,leadership and caution indealing-with subordinate employees. We expect that'mistakes'will be made.We` all mike them. But becauseyour decisions will be accepted and givenvalidity it isincumbent upon-you to seek advice,both from aboveand below.It is the belief of this Company that a contentedemployee is a better'employee.Not necessarily withrespect to wages(for none of us are satisfied there, norshouldwe be)but with respect to the employeremployee relationship.You are the effective arm ofmanagement to this end.In your position,you are an,agent of management, and'your actions will be bindingupon management. You have been chosen for thisposition,because you merit our faith in `you and yourability to accomplish these objectives.'We will-assist you in learning new and` additionalsupervisorytechniques,but remember that yourdemonstrated qualities of leadership and common senseareandwillbe' the main resource, in effectivesupervision.About the same time,Respondent posted a notice toemployees. That notice'began'"The following are theresponsibilities_of the newly created position of the' ShiftForemen. All employees shall be directly responsible toShift Foremenfor theproper performance of all-duties andassignments."The noticecontinuedby listingthe items setforth in 1,2, and 3 of the notice,that^Respondent had givento the shift foremen.A number of witnesses" testified that they saw little orno difference between the-work performed by the operatorsand the shift foremen.In addition,some of the shiftforemen testifiedthat they hadnot had occasion to exercisemany of their new duties. However,Duane Lamb,who wasan operator before February 6 and a shift foremanthereafter,credibly-testified that before February 6,he hadno authority to,work overtime or allow others to workovertime while after'that date he did -have suchauthorityand he has exercised it by calling men into help when anemployeewas sick,authorizing employees toworkovertime,and choosing which employees were to doovertime work.Schneider,who occupies a similar position,also credibly testified that he now can have employees workovertime,while before February 6 he could not unless hecleared it with higher authority.D.Analysis and Conclusions1.The supervisorystatus of the shift foremenParagraphVIII(a) of the complaint alleges that Respon-dent violated Section 8(aX5) and (1) of the Act byunilaterally changing existing wage rates-of employees whooccupied the position of operator.The wage-rates of thepersons classified as operators were not changed until thosepersons were out of the'bargaining,unit because of theirpromotion to the classification of shift foremen.Though theGeneralCounsel'asserts that the shift foremen' were TESORO PETROLEUM CORP.supervisors, the Charging Party contends that the operatorsin effect received a paper promotion and never becamesupervisors.If,as contended by the Charging Party, theshift foremen are employees within the bargaining unitrather thansupervisors,the change in wage rates (overwhich Respondent admittedly did not bargain ' with theUnion)'would be aviolation of the Act.Section 2(11) of the Act provides that "The term`supervisor'means any individual having authority, in theinterestof the employer,` to hire, transfer, suspend, lay off,recall,promote, discharge,assign, , reward, or disciplineother' employees, or responsibly to direct them, or to adjusttheir grievances, or effectively to recommend such action, ifin connection with the foregoing the exercise of suchauthority is not of, a merely routine or clerical nature, butrequires the use of independent judgment " The Board andthe courts have noted that the indicia of supervisory statuscontainedin the statute are set forth disjunctively.N.L.R.B.v.Budd Mfg. Co.,169 F.2d 571 (C.A. 6), and if a personmeetsanyof those indicia, he must be considered asupervisor. About the time they were appointed, the shiftforemen were given a written memo concerning theirduties.This,memorandum told. them that they hadauthority to make effective recommendations with- respectto hiring, transfers (from, classification), suspensions, layoff, recall, promotion, and discharge. In addition,itwasclear, from the totality of the memo that they were given fullresponsibilityand authority to use their independentjudgment in-directing the employees- under them. About thesame time,all,of the employees were notified in writing asto the new responsiblities and authorities of the shiftforemen. Even prior to the written notice, when the positionof shift foremen was being discussed, Respondent told thepeople who might fill those positions that they would-haveauthority and wouldbe backed up by the Company in theirexerciseof it. Indeed, at the meeting with the operators onJanuary 14, 1970, after Tagliarino told the operators thatthey would have authority to fire anyone under them whothey felt was not doing the job, Operator Davis said that hewasn't interested in the position because the Company waspassing the buck and would find fault with the fouroperators for everything, that went wrong. It was clear toDavis at that time -that Respondent did intend to hold theshift foremen responsible for everything that went wrongduring their shifts. It was also clear that the shift-foremenwould have authority that was concomitant with their newresponsibilities.Though it is true that,the shift foremenspent thegreatbulk of their time doing the same duties theyhad performed as operators and that they have-not hadoccasionto, exercise, a great many- of the new authoritiesthat they were given, they do use independent discretion inthe responsible direction of the employees under them,12and in addition, as indicatedin the memosgiven to themand posted for the employees, the shift foremen have manyof the other indicia of supervisorystatus setforth in thestatute. I find that they, aare supervisors. It, follows thatRespondent did not unlawfully change existing wage ratesof employees; as at the time the changes were made, the12Among other things,shift foremen, such as Lamb,callmen in to helpwhen an employee is sick,authorize employees to work overtime, and359persons receiving the increased pay were supervisors andnot employees within the meaning of the Act.2.The duty to bargain about the changeParagraph VIII(b) of,thescomplaint alleges that Respon-dent'violatedSection.8(a)(5) and(1)of the Act byunilaterally assigning duties to its operators that made themsupervisors.General Counsel,in hisbrief concedes thatRespondent was free to establish new supervisory positionsand to recruit for such positions among unit employees, buturges afinding that Respondent violated the Act byremoving a significant portion of the jobs in the bargainingunit by this addition of supervisory duties. ParagraphVIII(c) of the complaint alleges that Respondent. violatedSection 8(a)(5) and (1) of the Actby unilaterally altering thecomposition of, the bargaining unit by removal of theclassification of ,operators.,An' employer does not have a statutory -duty to bargainwith a union concerning his nondiscriminatory choice ofsupervisory personnel.KONO-TV ;Mission TelecastingCorporation,163 NLRB 1005. However,- where a companyundertakes a change in operation which involves, apromotion of bargaining unit employees to supervisors andconsequent abolition of bargaining unit jobs, such a changeisamandatory subject of ; bargaining.LacledeGasCompany,171 NLRB No. 180. In such circumstances whereemployees are reclassified to supervisors and continue to,,d9bargaining unit work, the Board has not viewed theemployer's, actions as a change in the, bargaining unit thatcould be made only by a Board order or consent of allparties, but has looked at it as a-matter that is subject tonormal bargaining process. In determining whether bar-gaining - was required, the Board has evaluated suchquestions as whether the removal of the unit work has asignificant impact on ),he ' bargaining - unit.WinchesterCorporation, a subsidiary,. of Zenith Radio Corporation, 172NLRB No. 17. Cf.Brotherhood of Locomotive.F. iremen andEngnemen,168 NLRB 677, enfd. 419 F.2d 3'14, (C.A.D.C.).In the instant case, 4 jobs were removed for a bargainingunit of 41 employees. Whether"Js viewed as a change inora removal of work from the bargaining unit, itconstituted a significant impairment of the jobs in the unitand therefore was - a mandatory subject of bargaining.Fibreboard Paper Products' Corp, v. N.L.R.B.,379 U.S, 203;Westinghouse Electric Corp.,150 NLRB 1547. Even wherean employer's plan provides for, the promotion of all theemployees ins. bargaining unit so as to eliminate an entirebargaining unit, the plan is subject to bargaining. InAmerican Bus Lines, fnc.,164 NLRB 1055,, the Boarddismissed a complaint in such circumstances-where it foundthat the union didn't enforce its bargaining rights- diligently,by attempting to persuade the company to.alter its decision.Respondent's change in the composition of,the bargain-ing unit did remove bargaining work from the unit in such away, as to have substantial impact onthe employees in thatunit.Respondent therefore had the duty to bargain aboutsuch .a, change. The, case turns on the question of whetherRespondent did or did not meet that duty to bargain. Tochoose which employees are to workovertime. 360DECISIONSOF, NATIONAL LABORRELATIONS BOARDbriefly recapitulate the facts; which are set forthin detailabove: Prior to commencement of negotiations, Respon-dent decided that additional supervision would be desira-ble, that the operators 'would be consulted to determinetheir opinionas 'to' the feasibility of the plan, and"that, iffeasible, the matter would be negotiated with the Unionwhen =the contract was open for-negotiations. Though thematter was not raised at the initial negotiating session ofOctober 30, Respondent did makeits`proposal to'the Unionon December 9'after discussing it with the operators on thesame=date.At that time, Respondent fully explained-theramifications of its proposal to the -Union and when theUnion, objected, Respondent asked for counterproposals.On January, 13, the matter was further discussed and theUnion proposed that the operators remain in the unit evenafter they had supervisory duties. Respondent rejected thatproposal 'and gave its reasons for its position. On January14, the matter was discussed in-detail again and Respon-dent said that it planned to go forward withitsproposal onFebruary 1, ` 1970. The Union demanded another meetingbefore the plan went into effect and Respondent agreed.'Onthe same day, Respondent met again with the, operators,told them, that its position had firmed up, asked who'wasinterested, and discussed' salary. At another meeting withthe operators on January 16, Respondent once morediscussed salary and-on January 20 Respondent made anoffer to them. On January 23, Respondent told employeePatton in effect that it was definitely going ahead with itsp'l'an=On Jan4ary,26, Respondent met with the Union andthe Union proposed that the operators remain in the unitfor a 6-month trial period even though they had supervisoryduties. This counterproposal was rejected by Respondentand the-Union'ivas told that the plan would go into effecton February 'I.'-On January27, 1970` Respondent onceagain metwith the Union and told their that the planwould go into effect on February 6.^It-is true that Respondent originally broached its plan tothe Union- on December '9 as a pure proposal and that atsubsequent negotiating sessions it took a harder and harderline toward' the`change. However, from the facts set forthabove,I am unable'lo' -find that Respondent was merelygoing through the motions of bargaining prior to puttinginto effect 'a preconceived decision. Respondent met onnumerous occasions, discussed the matters in full-with' theUnion, and gave detailed explanations, of its position overthe 2-month period between the time it proposed the :planand the 'time the plan was put into effect. There is noevidence on the record that Respondent was attempting toundermine the Union or weaken its bargaming power.'Respondent's actions' with regard to the proposed changemust be viewed in' the context of its overall bargainingtactics.Respondent' from the time it 'succeeded to theoperation of `the plant accepted its obligations under thecontract and its duty to bargain with the Union.'Theie is no'allegation, ' - other =than the one relating to the change instatus ofthe operators, that Respondent failed to'ineet and'bargain in good faith with the'Union or' in any way tried toundermine ,the Union. A collective-bargaining contract-wasultimately executed.With regard to the proposed change,13 It is noted that Russell Davis,one ofthe proposedsupervisors, wasthe president of the Union.SeeNassauand Suffolk ContractorsAssociation,the fact that Respondent rejected-the Union's counterpro-posal , that the supervisorsremain inthe bargaining -,unitdoes not indicate that, Respondent was refusing to-bargain.Even assuming that the counterproposalwasinallrespectslawful,13,under,Section 8(d) of -the Act, Respondent was not-required to makea concession.The Board has refused to find a refusal to bargain, insituations similar to the one in_thepresentcase~eventwherean employer took, a harder position than the,one assumedby the Respondent,-- InLaclede Gas Company,171NLRBNo, 180, the Board dismissed a complaint in which it wasalleged that anemployer presented the union witha fait,accompliin connectionwith the elimination of certainbargaining unit work. In that case the company notified theunion by letter thatcertainjobs would be abolished in 3weeks and the duties that had formerly been performed bythe bargaining unit employees ' would at that time be vestedin supervisors. The companyalso expressed its willingness,to discuss the details of the change. In spite of this form ofnotification given by the employer, it was found that 'thecompany was willing and sought todiscuss theproposedchanges and did not violate the Act.In a similarvein, 'theBoard dismissed the complaintinAmerican Bus Lines, Inc.,164 NLRB 1055. In that case an employer wrote to a unionadvising,it that in 8 days the company was promoting all,its porters to another position where a concomitantof sucha ^ promotion would involve the disappearance- of theUnion's bargainingunit:The letter invited the union tocommunicate with the company on any phase of thesituationitdesired to discuss. The union protested,sthechange; called it aninvasionof its statutory rights, and filedan ^'unfair labor practice charge. Relying in part on theunion's, failure to prosecute, its right to--.engage in thediscussions offered- by the, company, the Board refused tofind,that the company violatedSection 8(a)(5) of the Act.I find that, Respondent did bargain in good faith with theUnion concerning the abolition of the operator- position.However, the duty- to bargainrequiresthat no unilateralchange be made in the absence ofimpasse.3.The impasse issueAs Respondent did make a unilateral change, the impassequestionmust be considered-The- general criteria fordetermining impasse- is, set forth-inTaft Broadcasting Co.,163NLRB 475, enfd. 395 F.2d 622 (C.A.D.C.), where theBoard held:{,1,1An employer violates his duty to bargain if, whennegotiations are soughtor arein progress, he unilateral-ly institutes, changes in existing terms and conditions ofemployment., On the other hand, after bargaining to an,impasse, that, is, after ,good faith negotiations haveexhausted the prospects of concludinganagreement, anemployer-does not violate the Act by making-unilateralchanges that are reasonably comprehended.-within hispre-impasse proposals.Whether _ a,, bargaining,impasse existsisa matter ofjudgment.' he bargaining history, the good faith, of theparties ,in negoti ati ons, the' length of negotiations, theInc. and Local 138, International Union of OperatingEngineers,AFL-CIO,-1118NLRB 174.' TESORO PETROLEUM CORP.importance of the issue or issues as to which there isdisagreement, the contemporaneous understanding of theparties as to the state of negotiations are all relevant factorstobe considered in deciding whether an impasse inbargaining existed. [Footnotes omitted.]In that case there was no evidence that the companyengaged in bad-faith bargaining; the company wantedcertain changes in working conditions to give it greaterflexibility in assigning employees; the union protested aserious loss to its members; both parties took strongpositions and both parties bargained in good faith with asincere desire to reach agreement. The Board found that animpasse was reached after 23 bargainingsessionsand thatthe employer's implementation of, the unilateral changewas not a violation of the Act. The Board noted that at thetime of the unilateral change, the parties, were closer toagreement because of the resolution of other issues by theparties but concluded that "an impasse is no less animpasse because the parties were closer to agreement thanpreviously, and a deadlock is still a deadlock whetherproduced by one or a number of significant and'unresolvedNational SpinningCompany, Inc.,174 NLRB No. 63 enfd. 419 F.2d 391 (C.A.4).InDallas General Drivers,Warehousemen and Helpers,Local Union No. 745 v. N.L.R.B.,355 F.2d 842 (C.A.D.C),the court held:There is no fixed definition of an impasse. or deadlockwhich can be, applied mechanically to all factualsituationswhich arise in the field of industrial14 In the event-no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, thefindings, conclusions and recommended Order herein shall, as provided in361bargaining. Nor is there a rigid formula for assessing so-subtle an issue as the precise time when an impasseoccurs; but the fact that parties resumed discussion onissues other than wages (the subject of the unilateralchange) after the date of the wage cut is notincompatible with the finding that an impasse on thewage issuehad been reached by that date.Based on the facts set forth above, I find that Respondentnotified the Union about the proposed change, bargainedin good faith about the change, reached an impasse, andthen unilaterallymade the change that it had proposedduring negotiations. The evidence does not establish- thatRespondent violated the Act as.alleged in the complaint,and I shall recommend that the complaint be dismissed inits entirety.CONCLUSIONSOF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Unionisa labor'organizationwithin themeaning of Section 2(5) of the Acf.3.Respondent has not engaged in the=unfair laborpractices alleged in the^complaint.--Upon the foregoingfindings of fact, conclusions of law,and the entire record,and pursuant-to Section 10(c) of theAct, I herebyissue the following recommended:14ORDERThe complaint is dismissed in its entirety.Sec. 192 48 of the Rules and Regulations, be adopted by the Board andbecome its findings,conclusions and Order,and all objections thereto shallbe deemed waived for all purposes.